                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:18CR352

           v.
                                                                      ORDER
DAVID L. ROGERS,

                      Defendant.


       This matter is before the Court on defendant David L. Rogers’s (“Rogers”) Motion
to Suppress (Filing No. 18) “all evidence obtained as a result of a traffic stop on October 18,
2018[,] by the Dodge County Sheriff’s Department near westbound Highway 30,
approaching Ames, Nebraska.” The Court referred Rogers’s motion to the magistrate
judge 1 for initial review in accordance with 28 U.S.C. § 636(b)(1)(B) and Federal Rule of
Criminal Procedure 59(b)(1).

       Following an evidentiary hearing, the magistrate judge issued a Findings and
Recommendation (Filing No. 33) on July 5, 2019, recommending the Court deny the
motion. The magistrate judge concluded Dodge County Deputy Sheriff Michael Schlesiger
(“Deputy Schlesiger”) had probable cause to stop Rogers’s vehicle because he observed
Rogers swerve and cross the solid white fog line and drive on the shoulder in violation of
Nebraska law. See Neb. Rev. Stat. § 60-6,142; State v. Magallanes, 824 N.W.2d 696, 701
(Neb. 2012). The magistrate judge further concluded Deputy Schlesiger had sufficient
reasonable suspicion of criminal activity to detain Rogers for further investigation based,
at least in part, on Deputy Schlesiger’s observation of “the clear end of a glass pipe with
black burnt substance in plain view in the [vehicle’s] back seat.”



       1
       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
of Nebraska.
       On July 19, 2019, Rogers objected (Filing No. 34) to the magistrate judge’s findings
that Deputy Schlesiger observed Rogers swerve over the road lines and saw a glass pipe in
the back seat. Rogers accordingly objected to the “finding that the stop was supported by
reasonable basis to believe a traffic law was violated and that Deputy Schlesiger had
reasonable suspicion of criminal activity to detain” Rogers.

       After careful de novo review as required by 28 U.S.C. § 636(b)(1), the Court
concludes Rogers’s objections lack merit and his motion to suppress should be denied for
the reasons stated by the magistrate judge. The Court agrees with the magistrate judge that
(1) Deputy Schlesiger had probable cause to believe Rogers violated the traffic code and
(2) “the totality of the circumstances provided Deputy Schlesiger with reasonable suspicion
of criminal activity to detain [Rogers] and conduct a reasonable investigation, including
[a] canine sniff of [Rogers’s vehicle].” As such,

       IT IS ORDERED:
       1.     Defendant David L. Rogers’s objections (Filing No. 34) are overruled.
       2.     The magistrate judge’s Findings and Recommendation (Filing No. 33) is
              accepted.
       3.     Rogers’s Motion to Suppress (Filing No. 18) is denied.


       Dated this 7th day of August 2019.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                            2
